PER CURIAM.
Estelle C. Grainger appeals the district court’s order dismissing her employment discrimination complaint without prejudice. We conclude, as did the district court, that Grainger failed to exhaust her administrative remedies. Accordingly, we affirm for the reasons stated by the district court. See Grainger v. Barnhart, No. CA-02-2135-S (D.Md. Oct. 21, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.